United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1933
                         ___________________________

                              Misael Sierra Hernandez

                              lllllllllllllllllllllPetitioner

                                            v.

             Eric H. Holder, Jr., Attorney General of the United States

                             lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                           Submitted: December 1, 2014
                             Filed: December 5, 2014
                                  [Unpublished]
                                  ____________

Before GRUENDER, BENTON, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Misael Sierra Hernandez, a native and citizen of Mexico, petitions for review
of an order of the Board of Immigration Appeals, which upheld an Immigration
Judge’s decision denying his motion to suppress evidence and ordering him removed.
In support of his petition, Hernandez argues he suffered an egregious violation of his
Fourth Amendment rights during the traffic stop that led to the deportation
proceedings underlying his removal; and he was detained in violation of 8 C.F.R.
§ 287.7(d) (when Department of Homeland Security issues detainer for alien not
otherwise detained by criminal justice agency, agency shall maintain custody of alien
for period not to exceed 48 hours, excluding weekends and holidays, to permit
assumption of custody). After careful review, see Martinez Carcamo v. Holder, 713
F.3d 916, 921 (8th Cir. 2013) (standard of review), we deny the petition, because we
agree with the BIA that (1) Hernandez did not make a prima facie showing that he
suffered the alleged Fourth Amendment violation, see Lopez-Fernandez v. Holder,
735 F.3d 1043, 1047 (8th Cir. 2013); and (2) even if a violation of the 48-hour limit
in section 287.7(d) occurred, Hernandez failed to show resulting prejudice, see Rajah
v. Mukasey, 544 F.3d 427, 446-47 (2d Cir. 2008).
                       ______________________________




                                         -2-